Exhibit 10.1

 

FINAL

 

FIRST AMENDMENT TO LEASE

 

FIRST AMENDMENT TO LEASE dated as of this 24th day of February, 2015 (the “First
Amendment”) by and between BP HANCOCK LLC, a Delaware limited liability company
(“Landlord”) and CRA INTERNATIONAL, INC., a Massachusetts corporation
(“Tenant”).

 

RECITALS

 

By Lease dated February 24, 2014 (the “Original Lease”), Landlord did lease to
Tenant, and Tenant did hire and lease from Landlord, certain premises containing
approximately 57,602 rentable square feet of space (referred to in the Original
Lease as the “Rentable Area of the Premises” and hereinafter sometimes referred
to as the “Rentable Floor Area of the Initial Premises”) located on the ninth
(9th) and tenth (10th) floors (referred to in the Original Lease as the
“Premises” and hereinafter sometimes referred to as the “Initial Premises”) in
the building commonly known as the John Hancock Tower located at 200 Clarendon
Street, Boston, Massachusetts (the “Building”).

 

Tenant has agreed to lease from Landlord an additional 10,057 square feet of
rentable square feet of space (the “Rentable Floor Area of the Additional
Premises”) located on the twenty-fifth (25th) floor of the Building, which space
is shown on Exhibit A attached hereto and made a part hereof (the “Additional
Premises”) upon all of the same terms and conditions set forth in the Original
Lease except as set forth in this First Amendment.

 

Landlord and Tenant have further agreed that Tenant shall have the right to
extend the Additional Premises Term (as defined below) as to the Additional
Premises for one (1) period of three (3) years on the terms and conditions set
forth in this First Amendment.

 

Landlord and Tenant are entering into this instrument to set forth said leasing
of the Additional Premises, to provide for such right to extend the Additional
Premises Term with respect to the Additional Premises and to further amend the
Original Lease.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.                                      Recitals; Capitalized Terms. All of the
foregoing recitals are true and correct. Unless otherwise defined herein, all
capitalized terms used in this First Amendment shall have the meanings ascribed
to them in the Original Lease, and all references herein or in the Original
Lease to the “Lease” or “this Lease” or “herein” or “hereunder” or similar terms
or to any section thereof shall mean the Original Lease, or such section
thereof, as amended by this First Amendment.

 

BP Hancock - CRA First Amendment (FINAL)

 

1

--------------------------------------------------------------------------------


 

2.                                      Lease of Additional Premises. Commencing
no earlier than June 15, 2015, but otherwise on the date (the “Additional
Premises Commencement Date”) that Landlord delivers vacant, broom clean
possession of the Additional Premises to Tenant with Landlord’s Additional
Premises Work (as defined in Exhibit B-1 attached hereto) substantially
complete, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Additional Premises, for a term (the “Additional Premises Term”)
expiring on June 30, 2020 (the “Additional Premises Term Expiration Date”), as
be extended in accordance with Section 6 below. From and after the Additional
Premises Commencement Date and during the Additional Premises Term, the
Additional Premises shall constitute a part of the “Premises” demised to Tenant
under the Lease, so that the Premises (as defined in the Original Lease) shall
include both the Initial Premises and the Additional Premises and during the
Additional Premises Term, as may be extended as set forth in Section 6 below,
the “Rentable Floor Area of the Premises” (as defined in the Original Lease)
shall consist of 67,659 rentable square feet.

 

3.                                      Annual Fixed Rent.

 

(A)                               Tenant shall continue to pay Annual Fixed Rent
with respect to the Initial Premises in accordance with the terms and conditions
set forth in the Original Lease.

 

(B)                               Commencing on the Additional Premises
Commencement Date and continuing through the Additional Premises Term, Tenant
shall pay Annual Fixed Rent for the Additional Premises at the annual rate of
$492,793.00 (being the product of (i) $49.00 per rentable square foot and
(ii) the Rentable Floor Area of the Additional Premises), payable in equal
monthly installments in accordance with the provisions of Section 5.1 of the
Original Lease.

 

4.                                      Operating Excess, Tax Excess and Tenant
Electricity. For the period prior to the Additional Premises Commencement Date,
Tenant shall make payments with respect to Operating Excess, Tax Excess, and
Tenant Electricity for the Initial Premises in accordance with the Original
Lease. From and after the Additional Premises Commencement Date, Tenant shall
make payments with respect to Operating Excess, Tax Excess, and Tenant
Electricity for the Premises (inclusive of the Initial Premises and the
Additional Premises), and for purposes thereof, the amounts due from Tenant
shall be based on the Rentable Area of the Premises set forth in Section 2 above
(inclusive of the Additional Premises).

 

5.                                      Parking Privileges. Effective as of the
Additional Premises Commencement Date and continuing through Additional Premises
Term, pursuant to Section 10.1 of the Original Lease, the total number of
unreserved parking stalls to be provided by Landlord to Tenant in the 100
Clarendon Garage (the “Garage”) shall be increased by four (4) parking stalls
from twenty-three (23) to twenty-seven (27). Such parking privileges shall
remain subject to the terms and provisions of Article X of the Original Lease.

 

6.                                      Additional Premises Extension Option.

 

(A)                               The Extension Options contained in Section 3.2
of the Original Lease shall not apply with respect to the Additional Premises,
and Tenant shall have the right to extend the

 

2

--------------------------------------------------------------------------------


 

Additional Premises Term with respect to the Additional Premises only as set
forth in this Section 6.

 

(B)                               On the conditions (which conditions Landlord
may waive by written notice to Tenant) that both at the time of exercise of the
herein described option to extend and as of the commencement of the Additional
Premises Extended Term (i) there exists no Event of Default (defined in
Section 15.1 of the Original Lease), (ii) the Lease is still in full force and
effect, and (iii) Tenant has neither assigned the Lease nor sublet more than
fifty percent (50%) of the Rentable Floor Area of the Additional Premises
(except for an assignment or subletting permitted without Landlord’s consent
under Section 12.5 of the Original Lease), Tenant shall have the right, subject
to Section 6(C) below, to extend the Additional Premises Term with respect to
the Additional Premises upon all the same terms, conditions, covenants and
agreements herein contained, including the Annual Fixed Rent set forth in
Section 3(B) above (except that there shall be no further option to extend) for
one (1) period of three (3) years as hereinafter set forth. The option period is
sometimes herein referred to as the “Additional Premises Extended Term.” If
Tenant desires to exercise the option to extend the Additional Premises Term for
the Additional Premises Extended Term, then Tenant shall give notice of the same
to Landlord (the “Exercise Notice”), not earlier than eighteen (18) months nor
later than fifteen (15) months prior to the expiration of the initial Additional
Premises Term.

 

(C)                               Tenant acknowledges and agrees that Tenant’s
right to extend the Additional Premises Term with respect to the Additional
Premises is subject and subordinate to the right of Latham and Watkins, LLP
(“Latham”) to lease the Additional Premises. Within thirty (30) days after
Landlord’s receipt of the Exercise Notice, Landlord shall notify Tenant in
writing whether Latham has leased the Additional Premises (the “Response
Notice”). In the event Latham has not leased the Additional Premises, then the
Additional Premises shall be leased to Tenant for the Additional Premises
Extended Term upon all the same terms, conditions, covenants and agreements
herein contained (except that there shall be no further option to extend). If
the Response Notice indicates that Latham has leased the Additional Premises,
Landlord shall include with the Response Notice a plan of alternative space
within the Building containing between 9,000 and 11,000 rentable square feet
which will reasonably accommodate fifty (50) employees for lease by Tenant and
shall be “ready for occupancy” (which phrase shall not be deemed to imply that
such space shall be equipped with telephone and data wiring/cabling, trade
fixtures, furniture or equipment for Tenant’s operations) (the “Substitute
Additional Premises”) commencing on the expiration of the initial Additional
Premises Term. Provided the Substitute Additional Premises is within such range
of rentable square footage, there shall be no adjustment in Base Rent or amounts
calculated under the Lease based on rentable square footage due to the variation
in rentable square footage between the Additional Premises and the Substitute
Additional Premises. Within ten (10) business days after receipt by Tenant of
the Response Notice which identifies the Substitute Additional Premises, Tenant
shall have the right, exercisable by providing written notice to Landlord, to
either (i) rescind the Exercise Notice, or (ii) lease the Substitute Additional
Premises for the Additional Premises Extended Term in accordance with
Section 6(D) below. If Tenant rescinds the Exercise Notice, or fails to respond
to the Response Notice, with such ten (10) business day period, then the lease
of the Additional Premises shall expire on the Additional Premises Expiration
Date as though such Exercise

 

3

--------------------------------------------------------------------------------


 

Notice were never sent. If Tenant exercises the right to lease the Substitute
Additional Premises, then the provisions of Section 6(D) below shall apply.

 

(D)                               If Tenant elects to lease the Substitute
Additional Premises for the Additional Premises Extended Term pursuant to
Section 6(C) above, the lease of such Substitute Additional Premises shall be
upon all the same terms and conditions set forth in the Original Lease except as
provided in this First Amendment. Tenant hereby agrees that Tenant shall
relocate from the Additional Premises to the Substitute Additional Premises upon
the later of (i) the date of expiration of the Additional Premises Term, or
(ii) the date on which Landlord delivers possession of the Substitute Additional
Premises in “broom clean” condition, free of all occupants, but otherwise in “as
is” condition (the later of such dates being the “Relocation Deadline”). Upon
Tenant’s relocation to the Substitute Additional Premises, the Substitute
Additional Premises shall become a part of the premises demised under the Lease
and all references to “Additional Premises” as used in this First Amendment
shall mean the Substitute Additional Premises and the premises demised by the
Lease shall thereafter mean the Initial Premises and the Substitute Additional
Premises. Landlord shall reimburse Tenant for Tenant’s reasonable out-of-pocket
expenses for moving Tenant’s furniture to the Substitute Additional Premises
upon billing therefor from Tenant, which billing shall include reasonable
evidence thereof in the form of paid invoices, receipts and the like. Upon any
such relocation the Tenant shall enter into an amendment to the Lease confirming
such relocation, but the Tenant’s failure to enter into such amendment shall not
affect in any manner Tenant’s relocation under this First Amendment from the
Additional Premises to the Substitute Additional Premises. In the event Tenant
fails to vacate the Additional Premises in the condition required under the
Original Lease by the Relocation Deadline (it being further agreed for purposes
of clarity that Tenant shall have no obligation to remove any alterations,
additional or improvements within the Substitute Additional Premises which exist
therein on the date the same are delivered to Tenant), Landlord shall have the
right to declare the same an Event of Default, and Landlord shall be entitled to
the remedies set forth in the provisions of Section 16.18 of the Original Lease
shall apply with respect to the Additional Premises.

 

(E)                                Upon the later to occur of (i) Tenant’s
delivery of the Exercise Notice, or (ii) if applicable, expiration of the period
for Tenant to rescind the Exercise Notice under Section 6(C) above, the
Additional Premises Term hereof shall be extended, for the Additional Premises
Extended Term, without the necessity for the execution of any additional
documents (except that Landlord and Tenant agree to enter into an instrument in
writing setting forth the adjustments to the Lease necessary to reflect the
lease of the Substitute Additional Premises if applicable); and in such event
all references herein to the Additional Premises Term shall be construed as
including the Additional Premises Extended Term, with respect to the Additional
Premises, unless the context clearly otherwise requires. Notwithstanding
anything herein contained to the contrary, in no event shall the Additional
Premises Term be extended for more than three (3) years after the expiration of
the initial Additional Premises Term.

 

7.                                      Preparation of Additional Premises.
Except for Landlord’s Additional Premises Work (as defined in Exhibit B-1
attached hereto), Tenant agrees to accept the Additional Premises in “as is”
condition and Landlord shall have no obligation to perform any additions,

 

4

--------------------------------------------------------------------------------


 

alterations or demolition in the Additional Premises. It is agreed that (i) the
Landlord’s Additional Premises Work (as defined in Exhibit B-l of the Original
Lease), and (ii) the Tenant Allowance (as defined in Exhibit B-l of the Original
Lease), shall not be applicable to the Additional Premises.

 

8.                                      Surrender of Additional Premises.
Provided that Tenant vacates and surrenders the Additional Premises in the
manner required under the Lease, from and after the Additional Premises Term
Expiration Date (as such date may be extended pursuant to Section 6 above)
(i) Tenant shall have no further obligation to pay Annual Fixed Rent or
Additional Rent for the Additional Premises for any period after the Additional
Premises Term Expiration Date, (ii) the Additional Premises shall no longer
constitute a portion of the “Premises” and the “Premises” defined in the
Original Lease shall thereafter consist solely of the Initial Premises;
(iii) the “Rentable Floor Area of the Premises” shall consist of the Rentable
Floor Area of the Initial Premises; and (iv) pursuant to Section 10.1 of the
Original Lease, the number parking stalls in the Garage provided by Landlord to
Tenant under Article X of the Original Lease shall be proportionately decreased
to twenty-three (23) parking stalls.

 

9.                                      Brokers.

 

(A)                               Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this First
Amendment other than CBRE (the “Broker”) and in the event any claim is made
against Landlord relative to dealings by Tenant with brokers other than the
Broker, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

 

(B)                               Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this First
Amendment other than the Broker and in the event any claim is made against
Tenant relative to dealings by Landlord with brokers, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord shall be responsible for the payment of a commission to the
Broker in connection with this First Amendment pursuant to a separate agreement
between Landlord and the Broker.

 

10.                               Counterparts; Authority. Each of Landlord and
Tenant hereby represents and warrants to the other that all necessary action has
been taken to enter this First Amendment and that the person signing this First
Amendment on its behalf has been duly authorized to do so. This First Amendment
may be executed in multiple counterparts, each of which shall constitute an
original, but all of which shall constitute one document.

 

—page ends here—

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date and year first above written.

 

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ Christy Haughey

 

BP HANCOCK LLC

 

 

 

 

 

By:

Boston Properties Limited Partnership,

 

 

 

its sole member and manager

 

 

 

 

 

 

 

By:

Boston Properties, Inc.,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

Name:

David C. Provost

 

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS:

 

CRA INTERNATIONAL, INC.

 

 

 

/s/ Jonathan D. Yellin

 

By:

/s/ Chad M. Holmes

Jonathan D. Yellin

 

Name:

Chad M. Holmes

 

 

Title:

CFO

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Additional Premises

 

[g53941kk01i001.jpg]

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WORK AGREEMENT

 

1.1                               Substantial Completion

 

(A)                               Plans and Construction Process.

 

(1)                                    Landlord’s Additional Premises Work.
Landlord shall perform, and, except as provided below, pay for the entire costs
of constructing the work shown on the Additional Premises Plan (as defined
below) (“Landlord’s Additional Premises Work”); provided, however, that Landlord
shall have no responsibility for the installation or connection of Tenant’s
computer, telephone, other communication equipment, systems or wiring. Attached
hereto as Exhibit B-2 is a concept plan generally showing the improvements
desired by Tenant to the Additional Premises (the “Preliminary Plan”), which
Preliminary Plan has been approved by Landlord and Tenant. Landlord shall
prepare and submit a more detailed version of the Preliminary Plan (the
“Additional Premises Plan”) consistent with the Preliminary Plan to Tenant for
its approval, which shall not be unreasonably withheld. Tenant shall respond to
the proposed Additional Premises Plan within five (5) business days of receipt,
and Tenant shall not have any right to object to, or withhold approval with
respect to, any elements of the Additional Premises Plan which are consistent
with the Preliminary Plan. Tenant’s failure to respond to the proposed
Additional Premises Plan within the foregoing time period shall be deemed
Tenant’s approval of the proposed Additional Premises Plan. Any items of work
requested by Tenant and not shown on the Additional Premises Plan shall be
deemed to be Change Proposal(s) (as defined below) and shall be subject to the
terms and provisions of subsection (2) below.

 

(2)                                 Change Orders. Tenant shall have the right,
in accordance herewith, to submit for Landlord’s approval change proposals with
respect to items of work not shown on the Additional Premises Plan (each, a
“Change Proposal”). Landlord agrees to respond to any such Change Proposal
within such time as is reasonably necessary (taking into consideration the
information contained in such Change Proposal) after the submission thereof by
Tenant, advising Tenant of any anticipated increase in costs which costs shall
include a construction management fee equal to 6% of the Change Proposal
(“Change Order Costs”) associated with such Change Proposal, as well as an
estimate of any delay which would likely result in the completion of the
Landlord’s Additional Premises Work if a Change Proposal is made pursuant
thereto (“Landlord’s Change Order Response”). Tenant shall have the right to
then approve or withdraw such Change Proposal within five (5) days after receipt
of Landlord’s Change

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) day period, such Change Proposal shall be deemed withdrawn.
If Tenant approves Landlord’s Change Order Response, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid as Tenant Plan
Excess Costs in the manner set forth in Section 1.5 of this Work Agreement.

 

(3)                                 Tenant Response to Requests for Information
and Approvals. Except to the extent that another time period is expressly herein
set forth, Tenant shall respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
for approvals or information in connection with Landlord’s Additional Premises
Work, within five (5) business days of Tenant’s receipt of such request. In
addition, Tenant shall, within two (2) business days after receipt thereof from
Landlord, execute and deliver to Landlord any commercially reasonable affidavits
and documentation required in order to obtain all permits and approvals
necessary for Landlord to commence and complete Landlord’s Additional Premises
Work on a timely basis (“Permit Documentation”).

 

(4)                                 Time of the Essence. Time is of the essence
in connection with Tenant’s obligations under this Section 1.1.

 

(B)                               Substantial Completion; Tenant Delay.

 

(1)                                 Landlord’s Obligations. Subject to Tenant
Delays (as hereinafter defined) and Force Majeure (as defined in Section 14.1 of
the Original Lease), Landlord shall use reasonable speed and diligence to have
the Landlord’s Additional Premises Work substantially completed on or before
June 1, 2015 (the “Estimated Additional Premises Commencement Date”), but Tenant
shall have no claim against Landlord for failure so to complete construction of
Landlord’s Additional Premises Work in the Additional Premises, subject to the
rights specified in Section 1.2 of this Work Agreement.

 

(2)                                 Definition of Substantial Completion. The
Additional Premises shall be treated as having been substantially completed on
the date Landlord’s Additional Premises Work has been completed in accordance
with Exhibit B-2 (or would have been completed but for Tenant Delay) except for
minor items of work and adjustment of equipment and fixtures which can be
completed after occupancy has been taken without causing material interference
with Tenant’s use of the Additional Premises (i.e. so-called “punch list”
items). In the event of any dispute as to the date on which

 

Exhibit B-1-2

--------------------------------------------------------------------------------


 

Landlord’s Additional Premises Work has been substantially completed, the
reasonable determination of Landlord’s architect as to such date shall be deemed
conclusive and binding on both Landlord and Tenant.

 

(3)                                 Incomplete Work. Landlord shall complete
“punch list” items (as defined in Section 1.1(B)(2) above) as soon as conditions
practically permit (and in all cases within forty-five (45) days except with
respect to long-lead items in which case such period shall be sixty (60) days)
any incomplete items of Landlord’s Additional Premises Work, and Tenant shall
cooperate with Landlord in providing access as may be required to complete such
work in a normal manner.

 

(C)                               Tenant Delay.

 

(1)                                 A “Tenant Delay” shall be defined as the
following:

 

(a)                                 Tenant’s failure timely to respond to any
request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative or to timely provide all required Permit
Documentation to Landlord within the applicable time periods set forth in this
Work Agreement;

 

(b)                                 Tenant’s failure to pay the Tenant Plan
Excess Costs in accordance with Section 1.5 hereinbelow;

 

(c)                                  Any delay due to items of work for which
there is long lead time in obtaining the materials therefor or which are
specially or specifically manufactured, produced or milled for the work in or to
the Additional Premises and require additional time for receipt or installation;

 

(d)                                 Any delay due to changes, alterations or
additions required or made by Tenant with respect to items not shown on the
Additional Premises Plan including, without limitation, Change Orders; or

 

(e)                                  Any other delays caused by Tenant, Tenant’s
contractors, architects, engineers, or anyone else engaged by Tenant in
connection with the preparation of the Additional Premises for Tenant’s
occupancy, including, without limitation, utility companies and other entities
furnishing communications, data processing or other service, equipment, or
furniture.

 

Exhibit B-1-3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no event shall be deemed a Tenant Delay unless
Landlord has given Tenant written notice (the “Tenant Delay Notice”) advising
Tenant: (x) that a Tenant Delay is occurring and setting forth Landlord’s good
faith estimate as to the likely length of such Tenant Delay; (y) of the basis on
which Landlord has determined that a Tenant Delay is occurring; and (z) if
readily ascertainable by Landlord, the actions which Landlord believes that
Tenant must take to eliminate such Tenant Delay. Landlord shall deliver to
Tenant a Tenant Delay Notice within five (5) business days after Landlord
becomes aware of such Tenant Delay or the periods prior to delivery of a Tenant
Delay Notice will not constitute a Tenant Delay hereunder. Notwithstanding
anything herein or in this First Amendment to the contrary, Landlord may satisfy
the Tenant Delay Notice requirement by verbal notification to Tenant’s
Construction Representative so long as such notification satisfies the
requirements of clauses (x), (y) and (z) above and is subsequently reflected in
a written notice given no later than one (1) business day after the verbal
notification.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays.

 

(a)                                 Tenant covenants that no Tenant Delay shall
delay commencement of the Additional Premises Term or the obligation to pay
Annual Fixed Rent or Additional Rent with respect to the Additional Premises,
regardless of the reason for such Tenant Delay or whether or not it is within
the control of Tenant or any such employee. Landlord’s Additional Premises Work
shall be deemed substantially completed as of the date when Landlord’s
Additional Premises Work would have been substantially completed but for any
Tenant Delays, as determined by Landlord in the exercise of its good faith
business judgment.

 

(b)                                 Tenant shall reimburse Landlord the amount,
if any, by which the cost of Landlord’s Additional Premises Work is increased as
the result of any Tenant Delay.

 

(c)                                  Any amounts due from Tenant to Landlord
under this Section 1.1(C)(2) shall be due and payable within thirty (30) days of
billing therefor (except that amounts due in connection with Change Orders shall
be paid as provided in Section 1.5), and shall be considered to be Additional
Rent. Nothing contained in this Section 1.1(C)(2) shall limit or qualify or
prejudice any other covenants, agreements, terms, provisions and conditions
contained in the Lease.

 

Exhibit B-1-4

--------------------------------------------------------------------------------


 

1.2                               Outside Completion Date

 

If Landlord determines that it will be unable to substantially complete
Landlord’s Additional Premises Work in the Additional Premises described in the
Additional Premises Plan on or before July 11, 2015 (the “Outside Completion
Date”) (which date shall be extended automatically for such periods of time as
Landlord is prevented from proceeding with or completing the same by reason of
Force Majeure (as defined in Section 14.1 of the Original Lease) or Tenant Delay
without limiting Landlord’s other rights on account thereof), then (i) Landlord
shall so notify Tenant in writing by June 15, 2015, and (ii) Tenant shall be
entitled to remain in occupancy of up to a total of 10,000 square feet on floors
31 and 32 of the Building (the “Swing Space”), which is a portion of the
premises Tenant presently occupies under a lease dated March 1, 1978, as amended
(the “1978 Lease”), notwithstanding the prior occurrence of the “New Expiration
Date” (as such term is defined in the Twentieth Amendment dated February 24,
2014 to the 1978 Lease) until the date Landlord substantially completes the
Landlord’s Additional Premises Work and the Swing Space shall be used by Tenant
on all the terms and conditions of the 1978 Lease except Tenant shall have no
obligation to pay Base Rent, Tenant’s Proportionate Share of Operating Expenses
or Tenant’s Share of Ownership Taxes (as such terms are defined in the 1978
Lease) with respect to the Swing Space for the period after the New Expiration
Date until the date Tenant is required to vacate the Swing Space as provided
below. The rights set forth in the prior sentence shall be Tenant’s sole and
exclusive remedies for Landlord’s failure so to complete Landlord’s Additional
Premises Work by the Outside Completion Date. Each day of Tenant Delay shall be
deemed conclusively to cause an equivalent day of delay by Landlord in
substantially completing Landlord’s Additional Premises Work pursuant to
Section 1.1 of this Work Agreement, and thereby automatically extend for each
such equivalent day of delay the date of the Outside Completion Date. If
applicable, Tenant shall vacate the Swing Space and move into the Additional
Premises promptly after Landlord notifies Tenant that the Landlord’s Additional
Premises Work is substantially complete.

 

1.3                               Quality and Performance of Work

 

All construction work required or permitted by this First Amendment shall be
done in a good and workmanlike manner and in compliance with all Legal
Requirements (as defined in Section 1.3 of Exhibit B-1 of the Original Lease)
and all Insurance Requirements (as defined in Section 9.1 of the Original
Lease). All of Tenant’s work shall be coordinated with any work being performed
by or for Landlord and in such manner as to maintain harmonious labor relations.
Each party may inspect the work of the other at reasonable times and shall
promptly give notice of observed defects. Each party authorizes the other to
rely in connection with design and construction upon approval and other actions
on the party’s behalf by any Construction Representative of the party named in
Section 1.1 of the Original Lease or any person hereafter designated in
substitution or addition by notice to the party relying. Except to the extent to
which Tenant shall have given Landlord notice of respects in which Landlord has
not performed Landlord’s construction obligations under this Work Agreement not
later than the end of

 

Exhibit B-1-5

--------------------------------------------------------------------------------


 

the eleventh (11th) full calendar month next beginning after the substantial
completion of Landlord’s Additional Premises Work, Tenant shall be deemed
conclusively to have approved Landlord’s construction and shall have no claim
that Landlord has failed to perform any of Landlord’s obligations under this
Work Agreement. Landlord agrees to correct or repair at its expense items which
are then incomplete or do not conform to the work contemplated under the
Additional Premises Plan and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

 

1.4                               Early Access by Tenant.

 

For a period of seven (7) business days prior to the date on which Landlord
expects to substantially complete Landlord’s Additional Premises Work, Landlord
shall permit Tenant access for installing Tenant’s furnishings in the Additional
Premises prior to substantial completion when it can be done without material
interference with remaining work or with the maintenance of harmonious labor
relations. Any such access by Tenant shall be upon all of the terms and
conditions of the Lease (other than the payment of Annual Fixed Rent) and shall
be at Tenant’s sole risk, and Landlord shall not be responsible for any injury
to persons or damage to property resulting from such early access by Tenant.

 

1.5                               Tenant Plan Excess Costs

 

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-2 attached to the First Amendment and
the costs of any items of work shown as a “Tenant Cost” on Exhibit B-2 (by
virtue of an “X” being noted in the Tenant Cost column) and Change Order Costs
(the “Tenant Plan Excess Costs”). To the extent, if any, that there are Tenant
Plan Excess Costs, Tenant shall reimburse Landlord, as Additional Rent, within
ten (10) days of billing therefor.

 

Exhibit B-1-6

--------------------------------------------------------------------------------


 

Exhibit B-2

 

PLANS AND TURNKEY MATRIX

 

[g53941kk05i001.jpg]

[LOGO] FINAL Exhibit B-2 PLANS AND TURNKEY MATRIX Exhibit B-2-1

 

Exhibit B-2-1

 


[g53941kk05i002.jpg]

[LOGO] FINAL Boston Properties TENANT WORK LETTER 2/4/2015 Location: CRA- 25th
Floor JHT [ILLEGIBLE] of Landlord Work and Tenant work Fit Plan by IA dated
1.28.15 ELEMENT DESCRIPTION TURN-KEY SCOPE TENANT COST Demolition Remove rolls
and flooring as necessary for reconfiguration X Misc Metate Support for operable
partitions X Support for Tenant UPS X Finish Carpentry Furniture assumed
throughout by tenant X Reuse all existing millwork at kitchen X 7 if of L P.Larn
cabinets w P.Larn counter at Copy Room X Coat closets rods & shelves Existing to
Reman (2) X Add Adjustable wall shelves X Doors & FramealGlass Tenant Entry
Door- Existing Door with grass to Deign to remain X New egress doors- Reuse it
possible, otherwise provide 2 rated doors X Standard paint grade doors- Reuse if
possible, new where necessary X Solid wood Frames X If possible to reuse
existing office glass sidelights, will do so at two conference rooms but X
Otherwise no sidelights Any and at Glass Doors X Hardware Passage Sets Only-al
looking hardware by tenant X Drywall As new partitions will be to 6th above
ceiling X Full height partition at conference rooms X New Drywell Castings X
Acoustic Callings New 2x2 ACT System throughout Flooring Carpet within space
(Allowance $30/yard) - Should tenant wish to match existing carpet on X Floors 9
and 10, any cost above $30/yard is a tenant cost X VCT at copy and kitchen X
Vinyl Base X X Other Flooring Wall Finishes Paint walls (latex) throughout X
Paint Doors Frames X Paint Scris Callings X Wall Coverings- other X Wood Fabric
Paneling X Equipment Specification Projection Screens X Marker boards X
Appliances X Fire Extinguishers X Other Storages (interior) X Fire Protection
Standpipe risers X Sprinkles Loop X Finished Sprinter design and heads X
Pre-Action System and other special systems X Plumbing Core Toilet Rooms- ETR X
Kitchenette Sink- ETR X HVAC Separate and reconfigure existing systems Medium
Pressure Ductwork (MPD) X Re-use existing interior VAV Boxes X Low Pressure Duct
work for new interior layout X One 1 1/2 ton unit for the IDF room X Any
additional cooling X DOC controls for PIUS X Exhibit B-2-2

 

Exhibit B-2-2

 


[g53941kk05i003.jpg]

[LOGO] FINAL Electrical Electrical to be pro-rate: sub-metering excluded X New
2x2 direct/indirect throughout. No specialty lighting. X Additional Lighting X
Exit Signs Fire Alarm Devices X 14 new duplex outlets throughout included
dedicate (below)- reuse if possible X Workroom- 2 dedicated outlets X Whips as
needed for furniture per pan dated 1.28.15 X Cable TV X Floor Outsets with power
and tel data X Furniture Connections X Telecom/Security Design of
Tel/data/AV/Tumiture X One ring and string at required connections X Tel/data
cabling and final connections X Tel/data equipment X AV equipment X Furniture
purchase and Instal X Tenant Card readers X Design Services Design for Turnkey
scope X Design for non- turnkey scope X Other All existing appliances to remain
- any new appliances X New Structural Film as needed X New Base Budding Manual
Shades X Exhibit B-2-3

 

Exhibit B-2-3

 